      Case 2:21-cv-00603-SSV-KWR Document 32 Filed 08/10/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

  FERDINAND BERNARD BRANCH, JR.                                      CIVIL ACTION
  VERSUS                                                             NO:      21-603
  VINCENT LOBELLO, ET AL.                                            SECTION: “R” (4)
                                              ORDER
       Before the Court is Plaintiffs’ Motion for Reconsideration (R. Doc. 26) seeking the Court

reconsider its order that declined issue a subpoena to Doug Williams which sought the

identification of twelve (12) FBI agents by names who enter Plaintiffs’ home on November 13,

2019. This motion is not opposed.

       This case arises out of a lien document that was filed in state court that was, according to

the Plaintiffs, ultimately deleted from the state records. Plaintiffs face charges in state relating to

the filing of a false lien. Plaintiffs claim to be Tchou Tchouma Tchoupitoulas “Indians.

       On July 21, 2021, the Court issued an order denying Plaintiffs’ motion for issuance of

subpoena citing case law that stands for the proposition that Plaintiffs must serve the subpoena

themselves without relying on the Court to act as a process server. See R. Doc. 24. In response,

Plaintiff filed the instant motion for reconsideration, contending the Court must give an order for

the FBI to give the names of the l2 defendants that are being sued. R. Doc. 26.

       “The general practice in this district has been to evaluate motions to reconsider

interlocutory orders under the same standards that apply to motions to alter or amend final

judgments made pursuant to Rule 59(e) of the Federal Rules of Civil Procedure.” Jones v. New

Orleans Reg'l Physician Hosp. Org., Inc., No. CV 17-8817, 2019 WL 6134189, at *2 (E.D. La.

Nov. 19, 2019) (citing Rosemond v. AIG Ins., Civ. A. No. 08-1145, 2009 WL 1211020, at *2 (E.D.

La. May 4, 2009); In re Katrina Canal Breaches, Civ. A. No. 05-4182, 2009 WL 1046016, at *1
       Case 2:21-cv-00603-SSV-KWR Document 32 Filed 08/10/21 Page 2 of 3




(E.D. La. Apr. 16, 2009)). A Rule 59(e) motion calls into question the correctness of a judgment.

Id. (citing In re Transtexas Gas Corp., 303 F.3d 571, 581 (5th Cir. 2002)). “Rule 59(e) is properly

invoked to correct manifest errors of law or fact or to present newly discovered evidence.” Id. at

581.

        In addition, “[a] Rule 59(e) motion should not be used to relitigate prior matters that should

have been urged earlier or that simply have been resolved to the movant's dissatisfaction.” Id.

(citing Clark v. City of Thibodeaux, No. CV 18-2364, 2019 WL 183851, at *1 (E.D. La. Jan. 14,

2019); In re Self, 172 F. Supp. 2d 813, 816 (W.D. La. 2001)). Motions to reconsider “based on

recycled arguments only [serve] to waste the resources of the court,” and are not the proper vehicle

to “[rehash] old arguments or [advance] legal theories that could have been presented earlier.

Ambrose v. Ocean Shipholdings, Inc., No. CIV.A. 02-2576, 2003 WL 21991656, at *2 (E.D. La.

Aug. 19, 2003) (citing Krim v. PCORDER.COM, Inc., 121 F.R.D. 329, 331 (W.D.Tex. 2002)).

These motions should serve the narrow purpose of “permit[ting] a party to correct manifest errors

of law, or fact, or to present newly discovered evidence.” Id.

        Here, Plaintiffs contend that they are not sovereign citizens, that one of their claims actually

invokes the United States Constitution privileges and immunities clause as opposed to the

Louisiana State Constitution, that whether they are convicted in state court is of no matter to this

Court, and that it appears to Plaintiffs that this Court is allowing the FBI agents to get out of the

suit which “borders of judicial barratry.” R. Doc. 26. Notably, Plaintiff do not challenge any of the

law cited by the Court instructing the Plaintiffs on correct discovery procedures. See id. Instead,

Plaintiffs use their motion for reconsideration to accuse the Court of obstruction of governmental

justice, personal bias, and prejudice. Id. at ¶ 6.




                                                     2
      Case 2:21-cv-00603-SSV-KWR Document 32 Filed 08/10/21 Page 3 of 3




       Plaintiffs’ contentions are meritless to the ultimate disposition on the motion. Contrary to

the Plaintiffs’ averments, the Court is not “allowing the FBI agents to get out of the suit.”

Moreover, regardless of the Plaintiff’s agreement with the Court’s assessment of the facts, the law

remains the same. While the Court grants some leeway to pro se litigants, proper court procedure

must be adhered to. Plaintiffs are more than welcome to follow proper court and discovery

procedures to identify and include these persons in their suit.

       The Court reiterates the law as cited in its previous July 21, 2021 order. See R. Doc. 24.

The Court does not act as a process server. The Plaintiffs can request a blank subpoena signed

from the Clerk of this Court and fill out the subpoena and make requests according to their

discovery needs. Plaintiffs also have the ability to serve the subpoena upon Doug Williams

themselves without squandering the resources of the Court. After the subpoena is properly served,

should the respondent not provide the information Plaintiffs requested, then may Plaintiffs

properly bring a motion to compel. Until such time, this Court will not intervene.

       Accordingly,

       IT IS ORDERED that the Plaintiffs’ Motion for Reconsideration (R. Doc. 26) is

DENIED.

                                           New Orleans, Louisiana, this 10th day of August 2021.




                                                        KAREN WELLS ROBY
                                                 UNITED STATES MAGISTRATE JUDGE




                                                 3
